DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "53" (Fig. 11) and "73" (Figs. 9, 12 and 13) have both been used to designate the rear vibration blocking member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) in view of Zongnan (CN 201727457U).
Regarding claim 1, Tadina discloses a vacuum cleaner, comprising: a motor assembly comprising: a fan motor (not numbered) to suction air through a fan intake port (14) provided at a suction end thereof and to discharge the air through a discharge port (15) formed at a discharge end thereof, opposite to the intake end; and a fan motor casing (1) encasing the fan motor, and including an exhaust passage to guide, to an exhaust port, the air discharged from the fan motor, the exhaust passage of the fan motor casing including: a first exhaust passage (from 15 to left side as viewed in Fig. 1) formed at the rear surface of the fan motor, and guiding the air such that the air, discharged from the discharge port of the fan motor, moves in a radial direction of the fan motor to a lower side of the fan motor (left side as shown in Fig. 1; the “lower” side, as well as all other respective sides/ends, being relative orientations, with the cleaner as a whole being inherently capable of being positioned in a manner for the lower side to be at a lower position relative to the motor); a second exhaust passage (vertical arrows at reference number 7) formed at the lower side of the fan motor, and guiding the air discharged from the first exhaust passage in an axial direction of the fan motor, from the discharge end toward the suction end of the fan motor; a third exhaust passage (crossing the fan motor almost aligned with cross-section lone 2-2) formed around the fan motor, to guide the air such that the air, discharged from the second exhaust passage, moves in a circumferential direction half of the motor).  However, Tadina fails to disclose that the vacuum cleaner may be a robot cleaner or that the (second) radial direction of the fourth exhaust passage to the exhaust port is opposite to the (first) radial direction of the first exhaust passage.  
Regarding the robotic cleaner, the examiner previously took official notice, which was not traversed by the applicant, making it applicant admitted prior art that it is obvious (and a matter of case law MPEP 2144.04, section III) to automate vacuum cleaners to be robotic to perform cleaning functions without the need for a user, providing clear advantages of automatic cleaning to be more convenient to the user.  Therefore, it would have been obvious to one of ordinary skill in the art to automate the cleaner of Tadina to operate as a robotic cleaner. 
Regarding the second radial direction being opposite, Tadina discloses that the air discharged from the exhaust port enters the body of the cleaner (Col. 5, lines 56-59), but does not provide any further disclosure regarding how the air exits the cleaner body (as would be recognized as a necessity to one of ordinary skill in the art).  Zongnan discloses another similar vacuum cleaner, also having a focus on reducing noise from the suction motor and similarly having a plurality of exhaust passages changing the direction of airflow, and Zongnan discloses opposite to the first radial direction of the first exhaust passage.   
Regarding claim 10, Tadina further discloses front and rear vibration blocking members (3/4) installed between the front and read parts of the motor and the fan casing, respectively.

Claims 2, 4, 6, 7, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) in view of Zongnan (CN 201727457U) as applied to claim 1 and further in view of Hyun (CN 101191499A).
Regarding the additional limitations of claims 2 and 14, Tadina discloses the motor assembly as discussed supra, having a sinuous exhaust air flow path extending directly around the fan motor to reduce noise, and also having a barrier (shown immediately to the right side of the foam area 5 in Fig. 1) on an upper side of the rear part of the fan motor for covering an upper side of the rear chamber and the exhaust port being provided nearer to the discharge port than the fan intake port.  However, Tadina fails to disclose a pair of vertical walls formed on sides of the fan motor to divide an inner part of the case into front and rear chambers.  Hyun discloses a similar motor assembly, also having a sinuous exhaust air flow path to reduce noise, and Hyun disclosing several laterally and vertically extending walls within the flow path to further separate the flow path and provide increased directional changes in the air flow, which is known to further reduce the noise of the air flow at the point of exhaust.  Therefore, it would have been obvious to add similar additional walls within the flow path defined by Tadina, to increase directional changes to the airflow and further improve the noise reduction of Tadina.  Due to the back-to-front portion of the flow path of Tadina being defined by an exterior of the fan motor, one of ordinary skill in the art would understand that the additional walls taught by Hyun may be provided in the current flow path of Tadina (effectively forming the walls between the existing outer shell and the fan motor of Tadina in place of separate shell 30/40; i.e. forming the same walls on the shell 30/40 of Hyun directly on the fan motor or interior of the shell of Tadina), as opposed to the separate motor casing of Hyun, which will increase directional changes to the airflow while maintaining the compact design of Tadina and while reducing additional materials necessary for a separate motor casing.  Thus, the vertical walls (74/75) of 
Regarding claims 4, 6 and 7, when the additional walls of Hyun, when applied to Tadina as discussed supra, will form the second passage from the lower surface of the case body and a lower surface of the fan motor, the third passage from the left and right sides of the case body and the fan motor and the fourth passage from the upper surface of the case body, an upper surface of the fan motor and the barrier.
Regarding claim 9, as discussed supra, Hyun discloses that the case body is formed of upper and lower case portions, which is a well-known manufacturing process to allow for easy assembly and generally make molding or otherwise forming the parts substantially easier than forming the part as a whole.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to similarly form the motor casing of Tadina as separate upper and lower casings, particularly when including the additional walls taught by Hyun, to allow for easy assembly and production. 
Regarding claims 11 and 13, Hyun further discloses a cleaner body (101) for housing the motor and an exhaust cover (opposite side of filter 107 from fan casing discharge port 15) having a plurality of holes (not numbered but clearly shown in Fig. 7) on the exhaust cover corresponding to the discharge port, such that it further would have been obvious to one of ordinary skill in the art to provide a similar cleaner body with an exhaust cover having a similar plurality of holes to exhaust the air therefrom in a well known manner in the art.  
Regarding claim 15, the exhaust passage of Tadina is at least partially (see rejection under 112 above) formed by an outside of the fan motor and the fan motor casing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) in view of Zongnan (CN 201727457U) and Hyun (CN 101191499A) as applied to claim 2 and further in view of Park et al. (2016/0037984).
Regarding claim 3, Hyun, Zongnan and Tadina all fail to disclose a circuit board forming part of the exhaust passage.  However, Park discloses a suction cleaner motor and exhaust passage and teaches that the motor is preferably configured to include a circuit board (250) at a rear portion of the motor to be positioned within and at least partially form the exhaust airflow passage from the motor, which will assist in cooling the circuit board to maintain optimal performance and prevent damage to the circuit board or other components of the motor that may occur due to overheating.  Therefore, it further would have been obvious to one of ordinary skill in the art to position electrical components of the fan motors of Hyun and Tadina on a circuit board adjacent to the fan motor to at least partially form the exhaust airflow path for cooling to maintain optimal performance and prevent damage

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) in view of Zongnan (CN 201727457U) and Hyun (CN 101191499A) as applied to claims 4 and 7 and further in view of Lim et al. (5,293,664).
Regarding claims 5 and 8, Hyun, Zongnan and Tadina all fail to disclose soundproofing members in the second and fourth passages.  However, Lim discloses a suction cleaner motor and sinuous exhaust passage for reducing noise from the motor, similar to Hyun and Tadina, and teaches that the exhaust passage may preferably include foam soundproofing members .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) in view of Zongnan (CN 201727457U) and Hyun (CN 101191499A) as applied to claim 11 and further in view of Park et al. (KR 20150125224A).
Hyun, Zongnan and Tadina all fail to disclose any specific mounting structure for the fan motor casing in the vacuum housing.  However, Park discloses another similar fan motor for a vacuum cleaner, and teaches that the cleaner body includes a plurality of protrusions (501) corresponding to mounting holes on the motor casing, which is a well-known structure, particularly in appliances typically formed of plastic, like vacuum cleaner, to provide a stable and secure mount for the motor casing while separating the motor casing from the appliance housing, which will also aid in noise reduction by preventing any contact between the motor casing and the vacuum housing.  Therefore, it further would have been obvious to one of ordinary skill in the art to mount the motor casing of Tadina within a cleaner body via a similar assembly of protrusions in the cleaner body corresponding with mounting holes (equivalent to applicant’s claimed fixing parts) in the motor casing, to support the motor casing in a known manner in the art that will further aid in noise reduction. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 23 June 2021, with respect to the rejection(s) of all claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with the previously applied prior art, additionally in view of Zongnan (CN 201727457U).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        10 January 2022